  Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 1 of 10 PageID# 724



                       IN THE UNITED STATES DISTRICT COURT FOR THE

                                EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division

UNITED STATES OF AMERICA                             )
                                                     )
                  v.                                 )     Criminal No. 1:19cr59
                                                     )
DANIEL EVERETTE HALE                                 )

                            OPPOSITION TO MOTION TO COMPEL
                       PRODUCTION OF DOCUMENTS AND INFORMATION

        Daniel Hale moves the Court to compel the production of a raft of irrelevant material. He

seeks classification guides, State Department materials, records relating to television and movie

productions, and other records that supposedly relate to his theft of national defense information

(“NDI”). His motion should be denied, because none of the items he seeks are relevant to the

charges against him, much less helpful to his defense - - as required by the test for the discovery

of classified evidence.

        A defendant “becomes entitled to disclosure of classified information upon a showing

that the information "is relevant and helpful to the defense ... or is essential to a fair

determination of a cause.” United States v. Moussaoui, 382 F. 3d 453, 472 (4th Cir. 2004). 1 A

defendant is entitled only to discovery that is “necessary” or "at least essential” to his defense,

but not to information that is merely cumulative, corroborative, or speculative. United States v.

Smith, 780 F.2d 1102, 1110 (4th Cir. 1985) (en banc). Because Hale cannot show the classified

information he requests is “relevant and helpful” under Moussaoui and Smith, his motion should

be denied.




        1
            Internal citations and quotations are omitted throughout this pleading.
     Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 2 of 10 PageID# 725




I.      Classification Guides

        Hale proffers three reasons the government should produce the requested classification

guides. None has merit.

        Hale claims that the information contained in the classification guides would be

“informative as to the potential harm that could result from disclosure.” (Def. Mot. to Compel at

4, Dkt. 86). To the extent that the classification guides are relevant, they are merely cumulative

to other information that he already has. The potential harm to national security posed by Hale’s

disclosures is ascertainable by reference to Executive Order No. 13526, 75 Fed. Reg. 707 (Dec.

29, 2009).

        On September 16, 2019, the government filed its CIPA Section 10 Notice, informing the

defense of the NDI that forms the basis for the charges. (CIPA Notice, Dkt. 47). Based on

Executive Order 13526, a SECRET marking on designated NDI means that its unauthorized

disclosure reasonably could be expected to cause serious damage to national security, whereas a

TOP SECRET marking on designated NDI means its unauthorized disclosure could reasonably

be expected to cause exceptionally grave damage to the national security. Id. The classification

guides, thus, will not be any more informative to the potential harm analysis than the publicly

available Executive Order. 2




        2
         Classification guides are not authoritative. Only the determinations of Original
Classification Authorities, who review information and make classification decisions that are
incorporated into classification guides, are authoritative. See 32 C.F.R. § 2001.15(d)(1)
(“Agencies shall incorporate original classification decisions into classification guides as soon as
practicable.”).


                                                 2
  Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 3 of 10 PageID# 726



       Hale also argues the classification guides are necessary because “the ‘classified’

designation may be static, [but] the nature of the information so-designated may have changed.”

(Def.’s Mot. to Compel at 4.) This argument is flawed too. It does not matter if the information

charged in the Superseding Indictment was declassified (or could have been declassified) after

Hale retained, delivered, communicated, or transferred it. To the contrary, it matters only that

the information could have caused harm to the national security (or in the case of § 798(a)(3)

was classified) at the time Hale retained, delivered, communicated, or transferred it. United

States v. Rosen, 599 F.Supp.2d 690, 695 (E.D. Va. 2009) (“By contrast, NDI in a § 793

prosecution is that information, which, as of the time of an alleged unauthorized disclosure, is

found by the jury beyond a reasonable doubt (i) to have been closely held by the government and

(ii) to be potentially damaging to the United States or useful to an enemy of the United States if

disclosed without authorization.”) (Ellis, J.) (emphasis added).

       In regards to Count Four of the Superseding Indictment, Hale argues the classification

guides are “key” to the analysis of whether the charged classified information concerns

“communications intelligence activities of the United States.” Id. To the contrary, the

classification guides are irrelevant to the issues in this case. As noted above, it is the

classification markings on the charged documents that control.

       The documents charged for purposes of § 798(a)(3) are marked “COMINT” and/or “SI,”

and, as outlined in the Intelligence Community Marking System Register and Manual 3 - - and

noted in the Superseding Indictment - - the former describes communications intelligence, and




       3
          The Intelligence Community Marking System Register and Manual is available online
at: https://archive.org/details/PublicallyReleaseableICMarkingsSystemRegisterAndManual
31DEC13, last visited November 4, 2019. SI is defined on page 93. COMINT is defined in
Acronym List on page 203.
                                                   3
  Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 4 of 10 PageID# 727



the latter refers to “Special Intelligence.” (Superseding Indictment at 4, Dkt. 12). The term

“Special Intelligence,” moreover, specifically denotes technical and intelligence information

derived from the monitoring of foreign communications signals by other than the intended

recipients. (Id.) In other words, both “SI” and “COMINT,” by definition, concern

“communications intelligence activities.”

        What Hale really seeks is the opportunity to use the classification guides to argue that the

information charged in the Superseding Indictment should not have been classified. After all, in

the Declaration of Harry P. Cooper Jr. in Support of Defense Motion to Compel Production of

Documents, Mr. Cooper plainly stated that the “classification guides lay out the criteria for

classification. Reviewing these guides, one can determine whether information was classified

consistently with the guides.” Id. (emphasis added). Such a determination, however, would be

irrelevant to any issue in this case.

        As we explained in our Motion in Limine Concerning Challenges to Official

Classification Determination (Dkt. 57) and Reply (Dkt. 83), whether the documents at issue were

properly classified is irrelevant to Hale’s guilt or innocence. “The propriety of classification is

irrelevant. The fact of classification of a document or documents is enough to satisfy the

classification element of [§ 798].” United States v. Boyce, 594 F.2d 1246, 1251 (9th Cir. 1979).

See Scarbeck v. United States, 317 F.2d 546, 557-560 (D.C. Cir. 1962) (holding that, in a

criminal prosecution for a violation of 50 U.S.C. § 783, the executive branch’s classification

determination was not reviewable). Indeed, in United States v. Truong Dinh Hung, 629 F.2d 908

(4th Cir. 1980), the Fourth Circuit adopted the reasoning of Scarbeck, and affirmed Judge

Bryan’s jury instruction that defendants charged with violations of offenses including Section

793 were barred from arguing that the information that they stole was not classified properly.



                                                  4
      Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 5 of 10 PageID# 728



See also United States v. Fondren, 63 F. Supp. 3d 601, 608 (E.D. Va. 2014) (“When proving the

unlawful passage of classified materials, [under 50 U.S.C. § 783] the fact of classification of a

document . . . is enough to satisfy the classification element of the offense”) (Hilton, J.).

         In sum, the classification guides cannot be used to challenge the propriety of the

classification determinations made with respect to the documents that Hale stole, before he stole

them. Of the information Hale is seeking to compel, the classification guides provide only

irrelevant information that is, in any case, duplicative of other information he already has. As a

result, the classifications guides are not relevant and helpful, and therefore not discoverable. See

Smith, 780 F.2d at 1110 (“A district court may order disclosure [of classified information] only

when the information is at least essential to the defense, necessary to his defense, and neither

merely cumulative nor corroborative.”).

II.      The Materials Hale Requests Are Not Discoverable Because
         They Are Not Relevant, Much Less Relevant and Helpful

         Hale asks the Court to order the prosecutors to search every U.S. government agency’s

records for information regarding the disclosure of any classified information related to any

document Hale is alleged to have stolen. Hale is not entitled to the discovery of the classified

information he seeks under Federal Rule of Evidence 16, much less under Moussaoui, Smith and

Yunis. The Court should reject Hale’s attempt at graymail.

         A.     Hale’s Request for Information About Other Disclosures is Irrelevant

         In the government’s CIPA Section 10 Notice, filed on September 16, 2019, the

government specifically identified the NDI that Hale is alleged to have stolen, and that forms the

basis of the charges. (Dkt. 47). Despite that precise identification of the NDI, Hale seeks




                                                  5
  Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 6 of 10 PageID# 729



records of disclosures of classified information related to any document Hale is alleged to have

stolen. 4

        According to Hale, such disclosures might be used to argue that the documents he stole

were not “closely held.” To the contrary, in order to convict Hale of the violations of 18 U.S.C.

§ 793 charged in the Superseding Indictment, the government must prove the “closely-held”

nature of only the particular NDI already identified. Any disclosures of other information would

be irrelevant to the elements of the offenses with which Hale is charged. In other words, the

extent to which information (other than the designated NDI) within any of the documents Hale

stole was (or was not) closely held is irrelevant to the elements of the offenses or any defense to

the charges.

        Hale simply is not entitled to discovery on all disclosures with respect to every piece of

classified information he is alleged to have stolen, nor even all of the information mentioned in

the Superseding Indictment. Instead, he is entitled to discovery related only to the disclosures (if

any) of the specific NDI that he is charged with stealing. Information regarding any other

disclosures would be irrelevant to the charges against him.

        B.     To Obtain Classified Discovery, Hale Must Do More than Speculate
               That the Information Sought Might Be Relevant and Helpful to His Defense

        Hale speculates that information he is alleged to have stolen - - other than the particular

information that was designated as NDI - - was not “closely held” by the government. Such




        4
         Hale even seeks discovery on classified information disclosures related to movies and
television series that were released well after Hale’s theft of NDI. Specifically, Hale wants
discovery on classified information disclosed in connection with the production of Eye in The
Sky, which was released on or about April 1, 2016, and Tom Clancy’s Jack Ryan, which
premiered on or about August 31, 2018. (Def. Oct. 8, 2019 letter at 2) Yet, Hale is alleged to
have stolen the pertinent NDI years earlier, between February 28, 2014, and August 5, 2014.
Hale’s request, therefore, cannot be relevant to the current charges.
                                                  6
  Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 7 of 10 PageID# 730



speculation is insufficient to constitute entitlement to discovery. “The defendant must come

forward with something more than speculation as to the usefulness of such disclosure.” Smith,

780 F.2d at 1108.

       In his Declaration accompanying the defense’s Motion to Compel, the defense

expert, Harry P. Cooper Jr., argues that his ability to provide an expert opinion “requires

an analysis of previous leaks and official disclosures beyond the specific documents

allegedly leaked in this case.” (Declaration at p. 5, Dkt. 86). That argument makes no

sense. If previous leaks and official disclosures were made to the public, then the defense

would be in the same position as the government to identify them. Further, as noted

above, the “disclosure beyond the specific documents alleged in the leak,” would be

irrelevant to the charges against Hale today. Id.

       Hale cannot identify the uncharged disclosures of classified information that he seeks, or

explain how discovery about such disclosures “would bear directly or indirectly on the ‘closely

held’ and ‘potentially damaging’ elements” of the NDI charged in the Superseding Indictment.

(Def. Mot. To Compel at 6, Dkt. 86). In sum, his motion fails because the existence of

disclosures of classified information outside of the NDI identified in this case is irrelevant to the

charges against him.

       C.      Hale’s Discovery Request Fails Because His Requests
               Do Not Undercut the “Closely Held” Nature of the Designated NDI

       Even if Hale could identify other instances of disclosures of the classified information

that he stole (apart from the information that was designated as NDI), such disclosures still

would be irrelevant, unless, before Hale stole it, it had been placed in the public record by a U.S.

government official or agency, or confirmed on the public record by a U.S. government official.

“Because the disclosure of classified documents discloses the ‘government’s implicit stamp of

                                                    7
  Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 8 of 10 PageID# 731



correctness and accuracy,’ the disclosure of official documents may violate the statute even if the

information contained within the documents is publicly available.” United States v. Rosen, 445

F. Supp. 2d 602, 620–21 (E.D. Va. 2006) (Ellis, J.).

        “Rumor and speculation are not the equivalent of prior disclosure, however, and the

presence of that kind of surmise should be no reason of avoidance of restraints upon

confirmation from one in a position to know officially.” United States v. Marchetti, 466 F.2d

1309, 1318 (4th Cir. 1972). “Rumors and speculations circulate and sometimes get into print. It

is one thing for a reporter or author to speculate or guess that a thing may be so or even quoting

undisclosed sources, to say that it is so; it is quite another thing for one in a position to know of it

official to say so.” Alfred A. Knopf Inc. v. Colby, 509 F. 2d 1362, 1370 (4th Cir. 1975).

        In other words, even if the NDI charged in the Superseding Indictment were in the public

domain before Hale is alleged to have stolen it, that information may still have been "closely

held" if it had not been confirmed on the public record by a U.S. government official or agency.

“[A] document containing official government information relating to the national defense will

not be considered available to the public (and therefore no longer [NDI]) until the official

information in that document is lawfully available. . . . Mere leaks of classified information are

insufficient to prevent prosecution for the transmission of a classified document that is the

official source of the leaked information.” United States v. Squillacote, 221 F.3d 541, 578 (4th

Cir. 2000).

        In sum, in order to show entitlement to discovery of classified information, Hale must

show that: (1) the requested information relates to the public confirmation of the designated NDI

by a U.S. government agency or official prior to the time that Hale stole it (tending to prove that

the NDI was not closely held); or (2) the requested information would be relevant and helpful to



                                                   8
  Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 9 of 10 PageID# 732



proving that the disclosure of the designated NDI could not have caused harm to the national

security. We have searched for such discoverable information, and provided all discoverable

information to the defense. Hale fails to identify information that we have missed.

       This Court should reject Hale’s attempts to expand the government’s discovery

obligation upon his mere speculation, and deny his motion.

                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                             By:                   /s/
                                                    Gordon Kromberg
                                                    Alexander P. Berrang
                                                    Assistant United States Attorneys
                                                    United States Attorney’s Office
                                                    2100 Jamieson Avenue
                                                    Alexandria, Virginia 22314
                                                    Phone: (703) 299-3700
                                                    Fax: (703) 299-3981
                                                    Email: Gordon.Kromberg@usdoj.gov
                                                    Email: Alexander.P.Berrang@usdoj.gov


                                             By:                    /s/
                                                    Heather M. Schmidt
                                                    Senior Trial Attorney
                                                    National Security Division
                                                    United States Department of Justice
                                                    950 Pennsylvania Avenue, NW
                                                    Washington, D.C. 20530
                                                    Tel.: (202) 233-2132
                                                    Fax: (202) 233-2146
                                                    Email: Heather.Schmidt@usdoj.gov




                                                9
 Case 1:19-cr-00059-LO Document 90 Filed 11/05/19 Page 10 of 10 PageID# 733



                                       Certificate of Service

       I hereby certify that on November 5, 2019, I electronically filed the foregoing

OPPOSITION TO MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND

INFORMATION with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to counsel of record.



                                                                      /s/           .
                                                     Gordon D. Kromberg
                                                     Assistant United States Attorney
                                                     Virginia Bar No. 33676
                                                     Assistant United States Attorney
                                                     Attorney for the United States
                                                     2100 Jamieson Avenue
                                                     Alexandria, VA 22314
                                                     (703) 299-3700
                                                     (703) 837.8242 (fax)
                                                     gordon.kromberg@usdoj.gov




                                                10
